Putnam J.
delivered the opinion of the Court. The case finds that Burbank made the notes to the plaintiffs, which are the subject of this controversy. They were payable in four months from July 8, 1833 ; and they were given for a just debt due from him to the plaintiffs. There is nothing upon the face of the notes which indicates, that the contracts should not be performed according to the terms therein expressed. It is for the defendant to maintain a sufficient defence. And he relies upon the alleged fact, that there was an agreement between the plaintiffs and Burbank, made after the giving of the notes, which should be taken to be part of the contract, that the notes should be renewed for a time which had not expired when this action was commenced. If such agreement appeared upon the notes themselves, the law would carry it into effect; as in Jones v. Fales, 4 Mass. R 245, where the words “ foreign bills ” were written upon the note. The court gave a construction to them, as making a part of the note. It was held not to be negotiable. So where the word “ facilities ” was written upon the note, in Springfield Bank v. Merrick, 14 Mass. R. 322, it was held, that the note in that form, accompanied with other evidence of the intent of the parties, was sufficient to prove that the *153note was payable in paper then in circulation and known by the name of “ facilities.”
So in Heywood v. Perrin, 10 Pick. 228, where on a promissory note on demand, the words “one half payable in 12 months, the balance in 24 months,” were held to be part of the contract ; and the promisee was restrained from demanding payment before the expiration of the time contained in the memorandum. It was construed as a note payable on demand after a limited time. As in the case of Loring v. Gurney, 5 Pick. 15, it was held, that a note payable upon demand with interest after a limited time, may be sued immediately.
And parol evidence is not admissible to control such writing. Thus an agreement by parol, that the note was given upon condition that the principal should not be called for so long as the interest should be punctually paid, was not competent evidence, because it was in contradiction to the written promise. Trustees in Hanson &c. v. Stetson, 5 Pick. 508.
In the cases before cited, the Court construed the notes according to the meaning of the writing upon the face of the same, as part of the same. But independent agreements do not affect the construction of the original contracts. Thus an agreement in writing executed at the time of the making of a note which was payable at a certain day, to give indulgence to the maker for an indefinite period, which might go beyond the specified time of payment, has been held not to be a part of the note, but only a collateral promise, upon which the promisee must rely. It constituted no legal defence to the note. Dow v. Tuttle, 4 Mass. R. 414. Now the notes in the case at bar, were due when they were sued. And there is nothing upon the notes themselves to affect the plain and direct terms of the contracts. Indeed if the plaintiffs themselves had written the words “ renewed for three months from January 8, 1834,” upon the wrapper of the notes, at the time when they became due, and received the interest in advance, those words would not become a part of the original notes. At most, they would (if so understood by the parties) be a collateral contract not to sue until after the time for which they were to be renewed. Such an agree *154toent would come within the case, of Dow v. Tuttle, beforé cited, and could not avail the defendant as a defence. It has been suggested that this agreement operated as a payment and discharge of the original notes ; but we think if that had been the intent of the parties, those notes would not have been retained. But the plaintiffs did retain them. And although the plaintiffs did receive the interest in advance, which might imply that they had given a further credit, yet (as held in the case of Oxford Bank v. Lewis, 8 Pick. 458) they retained the power of suing, and might, if they had apprehended a failure, have made an attachment.
And upon the whole view of the subject, we are all of opinion, that the remedy of the plaintiffs upon the notes was not taken away by the writing upon the wrapper. The defendant is therefore to be defaulted and judgment to be entered •for the plaintiffs.